NUMBER 13-17-00523-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


MARIA AREVALOS,                                                            Appellant,

                                              v.


RAUL R. ALVAREZ,                                                           Appellee.


               On appeal from the County Court at Law No. 4
                        of Hidalgo County, Texas.


             SUPPLEMENTAL ORDER OF ABATEMENT
             Before Justices Longoria, Hinojosa, and Tijerina
                            Order Per Curiam

      On April 4, 2019, we abated the cause and remanded it to the trial court stating

that the trial court “shall immediately cause notice to be given and conduct a hearing to

determine why the reporter’s record has not been prepared and filed . . . . [and] further

determine what steps are necessary to ensure the prompt preparation of a reporter’s
record and shall enter any orders required to avoid further delay and to preserve the

parties’ rights.” We stated that “[t]he trial court shall make appropriate findings under

Texas Rules of Appellate Procedure 34.6(f) and 35.3, if necessary. See TEX. R. APP. P.

34.6(f), 35.3” with instructions for the trial court to “prepare and file its findings and orders

and cause them to be included in a supplemental clerk’s record which should be

submitted to the Clerk of this Court within thirty days from the date of this order.”

       The trial court held that hearing and concluded that the appellant, Maria Arevalos,

filed a pauper’s affidavit and that the court reporter had not filed an objection to Arevalos’s

pauper’s affidavit. Thus, Arevalos is not required to pay for the reporter’s record as she

is indigent. On May 9, 2019, the trial court ordered the court reporter in this case to

prepare and file the reporter’s record with our Court by May 24, 2019. The court reporter

failed to comply with the trial court’s order and has since deceased. After reviewing the

sequence of events in this cause, we abated the case, remanded it to the trial court, and

directed the trial court to conduct a hearing pursuant to Texas Rule of Evidence 34.6.

       On May 4, 2021, the trial court held a hearing to determine the status of the court

reporter’s transcript, if any exists. Both parties appeared via Zoom, and both parties

stated that neither had received a copy of the court reporter’s transcript. Appellant further

stated that she wanted to continue with her appeal.

       In accordance with Texas Rule of Appellate Procedure 34.6(f)(4), the trial court is

directed to conduct a hearing to determine if:

       (1) The lost, missing, or destroyed record is necessary for the appeal to proceed;

       (2) If the record is necessary, whether the parties can reach an agreement about
           the substance of the record that is lost, missing, or destroyed; and/or,

                                               2
       (3) If the record is necessary and the parties cannot reach an agreement about the
           substance of the needed portions of the record, whether the trial court shall
           retry the case.

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Court within thirty (30) days of the date of this order, or to

notify this Court within such period indicating a date by which the trial court can comply.



                                                                      PER CURIAM

Delivered and filed on the
6th day of July, 2021.




                                             3